CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS FEBRUARY TRAFFIC DALLAS, TEXAS – March 7, 2013 – Southwest Airlines Co. (NYSE: LUV) announced today that the Company flew 7.1 billion revenue passenger miles (RPMs) in February 2013, a 2.3 percent decrease from the 7.2 billion RPMs flown in February 2012.Available seat miles (ASMs) decreased 3.1 percent to 9.3 billion from the February 2012 level of 9.6 billion.The February 2013 load factor was 75.8 percent, compared to 75.2 percent in February 2012.For February 2013, passenger revenue per ASM (PRASM) is estimated to have increased approximately two percent compared to February 2012. For the first two months of 2013, the Company flew 14.3 billion RPMs, compared to 14.6 billion RPMs flown for the same period in 2012, a decrease of 2.0 percent.Available seat miles decreased 1.3 percent to 19.3 billion from the 2012 level of 19.5 billion.The year-to-date load factor was 74.2 percent, compared to 74.8 percent for the same period in 2012. This release, as well as past news releases about Southwest Airlines Co., is available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS FEBRUARY CHANGE Revenue passengers carried )% Enplaned passengers )% Revenue passenger miles (000) )% Available seat miles (000) )% Load factor % % 0.6 pts Average length of haul % Trips flown )% YEAR-TO-DATE CHANGE Revenue passengers carried )% Enplaned passengers )% Revenue passenger miles (000) )% Available seat miles (000) )% Load factor % % ) pts Average length of haul % Trips flown )% ***
